       Case 6:20-cv-00041-ADA-JCM Document 1 Filed 01/21/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

 ZACHARY EVERETTE and AMANDA                   §             (Removed from the 20th District
 DERINGER, Individually and as Next            §               Court, Milam County, Texas;
 Friend of J.O. and M.O.,                      §                        Cause No. CV39887
                                               §
        Plaintiffs,                            §
                                               §
 VS.                                           §          CIVIL ACTION No. 1:20-cv-00067
                                               §
 EDUARDO VASQUEZ and                           §
 VASQUEZ CONSTRUCTION,                         §
                                               §
        Defendants.                            §

         DEFENDANTS, EDUARDO VADQUEZ and VASQUEZ CONSTRUCTION’S
                         NOTICE OF REMOVAL

1.     Defendants, Eduardo Vasquez and Vasquez Construction (collectively “Defendants”) file

       this Notice of Removal in accordance with 28 U.S.C. §1332(a) as this case involves

       citizens of different states and the amount in controversy exceeds the sum of $75,000,

       exclusive of interest and costs.   Plaintiffs, at the time of filing their petition, were

       residents of Bryan, Brazos County, Texas. At the time of the accident, the filing of the

       Plaintiffs’ Original Petition, and at the time of the filing of this Notice of Removal

       Defendant, Eduardo Vasquez, was and remains an individual residing at 428 N. Sergeant

       Avenue, Joplin, Missouri 64801. At the time of the accident, the filing of the Plaintiffs’

       Original Petition, and at the time of the filing of this Notice of Removal, Defendant

       Vasquez Construction was and remains a business owned by Eduardo Vasquez,

       organized in Missouri, and maintaining a principal place of business at 428 N. Sergeant

       Avenue, Joplin, Missouri 64801.
                                                                                               1
     Case 6:20-cv-00041-ADA-JCM Document 1 Filed 01/21/20 Page 2 of 4




2.   Plaintiffs filed their Plaintiffs’ Original Petition in the “20th Judicial District Court of

     Milam County, Texas,” and is styled “Zachary Everette and Amanda Deringer,

     Individually and as Next Friend of J.O. and M.O.” bearing Cause No. CV39887 on the

     honorable court’s docket which is now pending. See Exhibit 1. Service was perfected on

     Defendants on December 13, 2019.

3.   Milam County is within the territorial jurisdiction of the United States District Court for

     the Western District of Texas, Austin Division.

4.   The above-entitled cause is of a civil nature at law brought by the Plaintiffs to recover

     personal injury damages to be paid to a personal injury claimant, and set forth in

     Plaintiffs’ Original Petition. The court’s jurisdiction is conferred by way of 28 U.S.C.

     §1332(a) due to diversity of citizenship.

5.   Pursuant to 28 U.S.C. §1446(a), Defendants attach copies of all processes, pleadings, and

     orders served upon it in the state court action, as well as the certified State Court Docket

     Sheet as Exhibit 2. No further proceedings have been had therein.

6.   Pursuant to 28 U.S.C. §1446(d), a copy of this Notice of Removal will be filed with the

     District Clerk of Milam County, Texas.

7.   Pursuant to 28 U.S.C. §1357, Defendants request this court to exercise supplemental

     jurisdiction over the remaining claims and causes of action pled by Plaintiffs herein, if

     any.

9.   An index of matters is being filed herein and is attached hereto which consists of a file-

     marked copy of the entire state court file.



                                                                                               2
       Case 6:20-cv-00041-ADA-JCM Document 1 Filed 01/21/20 Page 3 of 4




       WHEREFORE PREMISES CONSIDERED, Defendants pray that the action now

pending against it in Milam County, Texas, and bearing Cause No. CV39887, be removed to this

honorable court, and that this honorable court assume jurisdiction of the matter pursuant to the

diversity jurisdiction of this court.    Defendants further pray that this court exercise its

supplemental jurisdiction over the Plaintiffs’ common law claims, if any, as pled or that may be

pled herein. Defendants further pray that this honorable court enter such orders and issue such

process as may be necessary to bring before it copies of all records and proceedings presently

pending in state court, and for such other and further relief, both in law and equity, to which they

may show themselves to be justly entitled.

                                              Respectfully submitted,

                                              WHITE SHAVER
                                              11200 Westheimer Road, Suite 200
                                              Houston, Texas 77042
                                              713-953-0860 Telephone
                                              713-953-0917 Facsimile


                                              By: _________________________
                                                     ADAM B. ALLEN
                                                     Bar No. 24038738
                                                     aallen@whiteshaverlaw.com
                                                     CLAY M. WHITE
                                                     State Bar No. 21292220
                                                     cwhite@whiteshaverlaw.com

                                              ATTORNEYS FOR DEFENDANTS




                                                                                                  3
       Case 6:20-cv-00041-ADA-JCM Document 1 Filed 01/21/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and forgoing was furnished to

opposing counsel in accordance with the Texas Rules of Civil Procedure on this the 21st day of

January , 2020.



                                                    _________________________________
                                                    ADAM B. ALLEN


                            CERTIFICATE OF CONFERENCE

       I certify that prior to the filing of this Notice of Removal, Plaintiffs’ counsel was

contacted by telephone regarding the removal. Plaintiffs’ counsel is not agreeable to the removal

of this cause to the United States District Court for the Western District of Texas, Austin

Division.


                                                    ___________________________________
                                                    ADAM B. ALLEN




                                                                                               4
